Citation Nr: 1143557	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-47 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, friend of Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter is on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the veteran underwent a VA examination in August 2010 that was received after the last RO review and did not include a waiver.  However, this evidence does not pertain to the issue on appeal and, accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

The issues of entitlement to service connection for a right ankle disorder and for an acquired psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Left ear hearing loss for VA purposes has not been demonstrated at any time during the appeal period.

2.  Right ear hearing loss is attributable to noise exposure encountered during active duty service.  



CONCLUSIONS OF LAW

1.  Left ear hearing loss is not related to active duty service and is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.385 (2011).

2.  Right ear hearing loss is attributable to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same October 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  

Further, the Veteran submitted statements from friends and fellow servicemen. 
Moreover, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in March 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, to the extent that the claim is being denied, the examination is adequate for adjudication purposes.  Specifically, while the examiner erroneously concluded that bilateral hearing loss was not shown in the right ear, this aspect of the claim is being granted.  Thus the Veteran is not prejudiced by this error in the examiner's findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, as service connection for right ear hearing loss is being granted, any error was committed with respect to either the duty to notify or the duty to assist is harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

38 C.F.R. § 3.385 (2011) defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, as discussed in detail below, the record shows that the Veteran has never been diagnosed as having left ear hearing loss for VA purposes during the course of the entire appeal period.

In this case, the Veteran served a wireman in a Marine Corps artillery battery from September 1999 to September 2003.  He is now claiming entitlement to service connection for bilateral hearing loss, which he attributes to noise exposure related to such service.  The Board notes at the outset that the Veteran's service personnel records confirm his service proximity to large caliber artillery guns.  In-service noise exposure is conceded.  In fact, he is already service-connected for tinnitus based on his noise exposure.  

Given his noise exposure in service, in conjunction with the other evidence of record, the Board concludes that service connection for hearing loss is warranted for the Veteran's right ear, but not his left ear.  

As an initial matter, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to hearing loss in either ear.  In fact, at no active duty audiological evaluation did the Veteran exhibit a tonal threshold in excess of 15 dB at any frequency.  Therefore, impaired hearing was not shown in service.  

Next, the post-service treatment records do not indicate the presence of a current hearing disorder in the left ear.  Specifically, at an audiological consultation in November 2007, the Veteran's hearing was observed to be essentially within normal limits at all frequencies, although the specific tonal thresholds were not listed.  Similarly, at a VA audiological examination in March 2010, no tonal threshold was measured in excess of 20 dB at any frequency in the left ear, and speech recognition was 100 percent.  

Thus, as the requirements of 38 C.F.R. § 3.385 have not been met, the Board concludes that hearing loss in the left ear have not been demonstrated at any time during the appeal period.  Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Service connection for hearing loss in the left ear is not warranted.  
 
The Board has considered the Veteran's statements submitted through various written correspondences with respect to his reduced hearing acuity. T he Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the current audiometric results fail to establish that he currently has left ear hearing loss for VA compensation purposes.  As this is lacking, the claim of entitlement to service connection for left ear hearing loss is denied.

However, post-service evidence indicates that the Veteran does have hearing loss in the right ear.  Specifically, while the tonal threshold results from his March 2010 VA examination did not meet the requirements for impaired hearing under 38 C.F.R. § 3.385, he exhibited a speech recognition score of only 86 percent, which does meet these requirements.  Thus, contrary to the conclusions of the VA examiner, the Veteran does have impaired hearing in his right ear for VA purposes.  

Moreover, the Board determines that this hearing loss is at least as likely as not attributable to the noise exposure encountered while on active duty.  Specifically, despite the lack of clinical evidence of a hearing disorder in service, the Board has found the Veteran's assertions of hearing loss since active duty to be credible, and that service connection should be warranted based on this testimony.  

Specifically, in a January 2011 letter, the Veteran stated that he would experience ringing in his ears following artillery exercises, accompanied by hearing loss that was more prominent in his right ear.  Moreover, at his hearing before the Board in June 2011, the Veteran testified that he began to appreciate his hearing problems approximately six months to a year after he left active duty, and recalled people mentioning this to him at that time.  See Hearing Transcript (T.) at 9.  A friend of the Veteran also testified that he observed that the Veteran's hearing loss has changed noticeably during the time he was on active duty (T. at 13).  

The lack of clinical observations of hearing loss does weigh against his assertions of hearing loss since service, as does the fact that this testimony is approximately 7 years after the Veteran left active duty.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Nevertheless, these are merely factors for consideration and do not render the Veteran's testimony invalid per se.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  Rather, the Board has weighed these factors and finds the Veteran's assertions, as well as those made by his friend at the June 2011 hearing, to be credible.  

Therefore, based on the Veteran's statements, as well as the testimony provided by his friend at the June 2011 hearing, the Board finds that the right ear hearing loss observed at the March 2010 VA examination is related to the symptoms first noted by the Veteran shortly after active duty service.  Accordingly, service connection for right ear hearing loss is granted.  


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


